            Case MDL No. 2963 Document 172 Filed 08/31/20 Page 1 of 8




       BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT

                                      LITIGATION
IN RE: HARTFORD COVID-19                      )
BUSINESS INTERRUPTION                         )         MDL DOCKET NO. 2963
PROTECTION INSURANCE                          )
LITIGATION                                    )


 PLAINTIFF FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO PANEL’S
 ORDER TO SHOW CAUSE IN OPPOSITION OF MULTIDISTRICT LITIGATION
                              (MDL)


        Plaintiff Founder Institute Incorporated (“Founder”), by and through their

undersigned counsel, pursuant to 28 U.S.C. § 1407 and Rule 8.1(c) of the Rules of

Procedure of the Judicial Panel on Multidistrict Litigation (the “Panel”), hereby submits

this response to the Panel’s Order to Show Cause (Dkt No. 2) why the litigation against

The Hartford Financial Services Group, Inc., (“The Hartford”) and its subsidiaries

relating to COVID-19 pandemic should not be transferred to a multidistrict litigation

(MDL).

I.      INTRODUCTION

        The Panel has previously denied the motion to transfer in its Order Denying

Transfer and Directing Issuance of Show Cause Orders (Dkt. # 1) (the “Order Denying

Transfer”), and further declined to create an industry-wide MDL.

        Plaintiff Founder, just like thousands of other businesses in Santa Clara County,

California, was forced to close its office due to the State of California and Santa Clara

County Emergency Public Health Orders due to the global COVID-19 pandemic, and

now seeks coverage of the resulting losses under its business insurance policy. That

said, there are several key factual distinctions that set Founder’s case apart from those

of many other Hartford plaintiffs such that centralization would not “further the just
                                       1
     FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO ORDER TO SHOW CAUSE IN
                         OPPOSITION OF CENTRALIZATION
                                  MDL NO. 2963
           Case MDL No. 2963 Document 172 Filed 08/31/20 Page 2 of 8




and efficient conduct of this litigation,” just as the Panel concluded recently in the In re

COVID-19 Bus. Interruption Prot. Ins. Litig., MDL 2942, 2020 WL 4670700, at *2 (U.S. Jud.

Pan. Mult. Lit. Aug. 12, 2020).

       First, the policies of Hartford plaintiffs have differences regarding Hartford’s

main defense in these cases, namely the so-called “Virus Exclusion” clause. Specifically,

some policies have the so-called Virus Exclusion clause, while other Hartford policies

do not have an explicit Virus Exclusion. This alone creates a branching path between

the Plaintiffs who have Virus Exclusion policies and the ones that do not, and the course

of the litigation of one group will be significantly different compared to the other.

       Second, there are considerable differences and variations of when and how the

State and County Public Health Emergency Orders were enacted, such that there is no

uniform common question of fact across the cases.

       Third, some cases, including Founder’s, were brought against the Hartford

parent company, and therefore have factual and jurisdictional issues not present in

comparison to cases where that entity is not a party to the suit.

II.    ARGUMENT
       A.  Factual Differences Across the Hartford COVID-19 Litigation Cases
           Argues Against Centralization.

              1.    Not All Policies Have Virus-Exclusion; And Those That Do May
              Not Be Applicable Given The Transmission Of The Virus By
              Respiratory Droplets.
       Not all of the policies that are at issue in these Hartford Cases contain a Virus

Exclusion, and those that do are not identical to one another.

       Plaintiffs in the Levy/Taube cases (MDL No. 2963, Dkt. No. 140) raised in their

brief that Hartford pointed out in MDL No. 2942 that some policies have no Virus

Exclusions and that others, have state-specific provisions removing the Virus Exclusion.


                                    2
  FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO ORDER TO SHOW CAUSE IN
                      OPPOSITION OF CENTRALIZATION
                               MDL NO. 2963
           Case MDL No. 2963 Document 172 Filed 08/31/20 Page 3 of 8




(Dkt. No. 140 at p.4). In those cases, there will be no factual or legal issues regarding

whether Hartford should be estopped from relying on it. Id.

       The Founder’s Virus Exclusion is as follows:

                      i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus

              We will not pay for loss or damage caused directly or indirectly
              by any of the following. Such loss or damage is excluded
              regardless of any other cause or event that contributes
              concurrently or in any sequence to the loss:

              (1) Presence, growth, proliferation, spread or any activity of
              "fungi", wet rot, dry rot, bacteria or virus.

       (Founder Institute Incorporated v. Hartford Fire Insurance Company, et al., Case No.

3:20-cv-04466-VC, Dkt. No. 24, Ex. A at p.124)

       Founder’s policy is identical to the Levy/Taube Virus-Exclusion language (See

Dkt. 140), and as the plaintiffs in the Levy/Taube cases pointed out in their brief, at least

one version of the Hartford Virus Exclusion exists in the SA Hospitality Group, LLC. et al.

v. Hartford Financial Services Groups, Inc. et al., Case No. 1:20-cv-03258 (S.D.N.Y):

               We will not pay for loss or damage caused by or resulting from
               any virus, bacterium or other microorganism that induces or is
               capable of inducing physical distress, illness or disease.

       (Levy/Taube Response, MDL No. 2963, Dkt 140 at p.5)

       Independent of the differences and variations of the Virus Exclusion clause,

Founder’s Policy was issued by Hartford in California, so California law will control the

interpretation of the Virus Exclusion clause, introducing yet another layer of differences

that would argue against centralization of these cases.

       As such, the factual differences outlined above mean that these Hartford COVID-

19 cases fail to meet the requirement of 28 U.S.C. § 1407(a), and therefore the Panel

should deny centralization of these cases.


                                    3
  FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO ORDER TO SHOW CAUSE IN
                      OPPOSITION OF CENTRALIZATION
                               MDL NO. 2963
           Case MDL No. 2963 Document 172 Filed 08/31/20 Page 4 of 8



              2.     The Hartford COVID-19 Cases Have Different Factual
                     Circumstances Relating To the Nature Of The Government
                     Order.
       It is undisputed that COVID-19 is an unprecedented global pandemic that
practically shut down main metropolitan areas. However, the spread and response to

COVID-19 in the United States is not uniform at all. Rather, some states were hit with

the pandemic earlier and were forced to employ drastic emergency measures very early

on, while other states had a few more weeks before they started seeing identified cases

and had to issue public emergency health orders.

       Specifically, Santa Clara County issued one of the earliest and most stringent

California County pandemic ordinances when it ordered shutting down the County

due to COVID-19 by March 16, 2020, even before the California State-level order was

enacted on March 19, 2020. California was the first state that issued a Stay-At-Home

order on March 19, 2020, while South Carolina was the last state that issued the Stay-At-

Home order on April 7th, 2020. 1
       Furthermore, the factual differences are even more pronounced when

considering the types of businesses in each case. For example, Plaintiffs who are

deemed essential businesses such as healthcare, food service, and others, have to stay

open at a reduced capacity and require additional safeguards that are costly in order to
operate at a significant loss. Nonessential businesses, like Plaintiff Founder, have to

completely shut down and where possible, have their employees work from home.




1
 KFF.org: When State Stay-At-Home Orders Due To Coronavirus Went into Effect.
Published April 09, 2020. https://www.kff.org/other/slide/when-state-stay-at-home-
orders-due-to-coronavirus-went-into-effect/ (Accessed August 31st, 2020)
                                      4
    FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO ORDER TO SHOW CAUSE IN
                        OPPOSITION OF CENTRALIZATION
                                 MDL NO. 2963
            Case MDL No. 2963 Document 172 Filed 08/31/20 Page 5 of 8



       B.     Some Cases, Including Founder, Name The Hartford As Defendant.
       Some Plaintiffs, including Founder, have named The Hartford, the parent of the

Hartford family of insurance and finance companies, as a defendant.

       The Hartford moved to dismiss Plaintiff’s Complaint, similar to the Plaintiffs in

Levy and Taube (MDL No. 2963, Docket No. 140, P. 7) on the ground that it is a mere

holding company and never entered into a contract with Plaintiffs. Just like the

Plaintiffs in Levy and Taube pointed out in their brief, this presents a triable question of

fact that will have to be decided at the earliest, on summary judgment, as the court held

in Smith v. Sentinel Co., Ltd., 2010 WL 5174377, at *1 (N.D. Okla. Dec. 15, 2010) (using the
company’s acronym, HFSG):


               The contract is replete with references to both “The Hartford”
        and to “Sentinel Insurance Company's” (“Sentinel”) role in the contract.
        (See Dkt. # 2–1, p.6–38). The complaint thus states a plausible claim that
        HFSG is a proper party defendant in this case. HFSG's arguments that
        “The Hartford” is merely a trade name, and that HFSG did not have
        sufficient involvement in the insurance claim to either be in privity or a
        special relationship are arguments better addressed on summary
        judgment. Therefore, the Motion to Dismiss (Dkt. # 16) is denied.


       This is a separate issue that needs to be litigated separately from cases where The

Hartford does not appear as a defendant. As such, once again, these cases do not meet
the requirements set forth by 28 U.S.C. § 1407(a).


       C.     Denial of Centralization is Proper Here When There Are No Common
              Questions Of Fact Required By 28 U.S.C. § 1407(a).
       As shown above, there are fundamental factual distinctions among these cases

that mean that there are no significant “common questions of fact,” as required by 28

U.S.C. § 1407(a). Indeed, the only common facts regarding whether the plaintiffs’ losses



                                    5
  FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO ORDER TO SHOW CAUSE IN
                      OPPOSITION OF CENTRALIZATION
                               MDL NO. 2963
            Case MDL No. 2963 Document 172 Filed 08/31/20 Page 6 of 8




are covered by the policies are that there was a worldwide COVID-19. The existence of

the pandemic is undisputed.

       On the other hand, the interpretation of the Hartford Policies at issue, must be

analyzed under the respective laws of the State where the policies are active, and

whether The Hartford and its children companies acted in bad faith in blanket denial of

coverages in various states requires separate analysis and discovery. It would be

contrary to the spirit and intent of 28 U.S.C. 1407(a). Analysis of the various distinct

issues and particular discovery issues would make the process neither far nor efficient.



       D.     In the Alternative, If There Is Centralization, The MDL Should Be

              Centralized in the Northern District of California.

       In the alternative, should the Panel decide to centralize these cases, Plaintiff

Founder Institute suggests the Northern District of California (the “CAND”) as the

appropriate transferee district. After all, these are nationwide cases, and the Northern

District of California is unique in that it has a high concentration of large, multi-national

entities regularly litigating matters involving numerous parties. As such, CAND has the

expertise and resources to conduct MDL litigation. Indeed, the Panel has previously

chosen Northern District of California in the Roundup Products Liability Litigation

because it has recognized CAND being both convenient and accessible for all the

parties, and the Panel further recognized CAND as one of the few districts that has both

the necessary judicial resources and expertise. See In Re: Roundup Products Liability

Litigation, MDL No. 2741, Transfer Order, Dkt. 1.



III.   CONCLUSION

       For all the foregoing reasons, and the reasons set forth by other Plaintiffs and

Interested Parties who oppose the MDL, Founder respectfully requests that the Panel
                                    6
  FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO ORDER TO SHOW CAUSE IN
                      OPPOSITION OF CENTRALIZATION
                               MDL NO. 2963
           Case MDL No. 2963 Document 172 Filed 08/31/20 Page 7 of 8




not transfer these cases into an MDL. In the alternative, if the Panel decides to centralize

these actions, Founder respectfully requests that the actions be centralized in the

Northern District of California.


Dated: August 31, 2020                           Respectfully submitted,

                                                 /s/ Michael B. Indrajana
                                                 INDRAJANA LAW GROUP, APLC
                                                 Michael B. Indrajana
                                                 michael@indrajana.com
                                                 1650 S. Amphlett Blvd. Suite 220
                                                 San Mateo, CA 94402
                                                 Phone: (650) 597-0928




                                    7
  FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO ORDER TO SHOW CAUSE IN
                      OPPOSITION OF CENTRALIZATION
                               MDL NO. 2963
          Case MDL No. 2963 Document 172 Filed 08/31/20 Page 8 of 8




    BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT

                                      LITIGATION
IN RE: HARTFORD COVID-19                      )
BUSINESS INTERRUPTION                         )         MDL DOCKET NO. 2963
PROTECTION INSURANCE                          )
LITIGATION                                    )



                                  PROOF OF SERVICE


       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States

Judicial Panel on Multidistrict Litigation, I hereby certify that I electronically filed the

foregoing Notice of Appearance with the Clerk of the Panel using the ECF system, and

all counsel of record will receive service via the ECF system.



 Dated: August 31, 2020                     INDRAJANA LAW GROUP, A PLC



                                            /s/ Michael B. Indrajana
                                            Michael B. Indrajana
                                            1650 S. Amphlett Blvd. Suite 220
                                            San Mateo, CA 94402
                                            Telephone: (650) 597-0928
                                            Email: michael@indrajana.com

                                            Attorney for Plaintiff Founder Institute
                                            Incorporated




                                   8
 FOUNDER INSTITUTE INCORPORATED’S RESPONSE TO ORDER TO SHOW CAUSE IN
                     OPPOSITION OF CENTRALIZATION
                              MDL NO. 2963
